DETAILED ACTION
This is the first action on the merits for application 17442700 filed on 09/24/2021.  Claims 8-14 are pending; claims 1-7 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2017 have been considered by the examiner.
Drawings
The drawings are objected to because character numbers 23, 21, 33 from Figs.2 and 4 are missing lead line between character numbers and details referred to.  See MPEP§ 507(B)
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 9, 11-14 recites “the device of claim 1”; claim 10 recites “the device of claim 2”. Claims 9-14 are improper dependent form for failing to further limit the subject matter of the claim upon which it depends because claims 1 and 2 are canceled. 
    Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s)  8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phelps (US 20150057123)
Phelps discloses
Claim 8: a disconnectable coupling device (Figs.6-7) rotatable about an axis (240), comprising: a first shaft (302) having an end and a hub (304) formed on the end (as shown in Fig.6, the hub is formed at the end of shaft 302) the hub including a flange (306) extending radially from the end and a round wall (see annotated fig below) projecting axially from the flange and defining a hollow (310); 
a second shaft (see annotated fig. below) aligned with the first shaft and opposed to the end of the first shaft, the second shaft having a drum  (298) overhanging the hub; 
a multi-plate clutch (266, 264) held between the hub and the drum to disconnectably connect the hub with the drum (see ¶[0025]); 
a cup (see annotated Fig. below or spline where plates are coupled to clutch plates 266) fixed with the hub (as shown in Fig.4 cup portion is fixed with the hub 304) so as to define a gutter (314) around the first shaft; and
 one or more perforations (316) axially passing through the flange to establish fluid communication between the gutter and the hollow.

    PNG
    media_image1.png
    695
    668
    media_image1.png
    Greyscale

Claim 9: The device of claim 1, wherein the cup includes a radially outer wall and a bottom radially inwardly projecting from the outer wall and leaving an opening through which the first shaft passes so that the flange of the hub, the outer wall, and the bottom together define the gutter (see annotated Fig. below).

    PNG
    media_image2.png
    695
    676
    media_image2.png
    Greyscale

Claim 10: The device of claim 2, wherein the perforations (316) are disposed at least partly radially outwardly beyond a rim of the opening.
Claim 11. The device of claim 1, further comprising: one or more through-holes (312) radially passing through the hub to establish fluid communication between the hollow and the multi-plate clutch.
Claim 12: The device of claim 1, wherein the hub (304) axially projects beyond the end of the first shaft toward the second shaft (as shown in annotated fig above, the hub 304 axially extend beyond the first shaft toward the second shaft).
Claim 13: The device of claim 1, wherein the cup (spline where plates are coupled to clutch plates 266) fits on an outer periphery of the hub.
Claim 14: The device of claim 1, further comprising: a fluid passage (l) passing through a housing (276) and directed to the gutter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ohno (US 20170089404) discloses multiplate clutch 5 having drum and hub see Fig.2.
Yamaguchi (US 20180238399) discloses clutch 5r, hub 52, drum outer carrier and gutter 61
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659